Citation Nr: 1722125	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in a January 2006 rating decision that denied entitlement to service connection for a right knee disability.

2.  Whether clear and unmistakable error (CUE) is present in a January 2006 rating decision that denied entitlement to service connection for a left knee disability.

3.  Whether clear and unmistakable error (CUE) is present in a January 2006 rating decision that denied entitlement to service connection for hypertension.

4.  Entitlement to a compensable initial rating for post-traumatic headaches, migraine type, prior to September 6, 2012, and in excess of 30 percent thereafter.

5.  Entitlement to a compensable rating for laceration scar of the left eyebrow.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dizzy spells, and if so, whether service connection is warranted. 

9.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for a right knee disability.

10.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for a left knee disability.

11.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for hypertension. 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2011 rating decisions by the RO in Cleveland, Ohio and in Houston, Texas, respectively. 

In February 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 
The issues certified to the Board included entitlement to a rating in excess of 30 percent for post-traumatic headaches and a compensable rating for laceration scar of the left eyebrow and a claim to reopen a previously denied claim for service connection for bilateral hearing loss, all on appeal from a December 2013 rating decision.  However, in April 2011, the Veteran submitted a statement seeking help from "a higher authority" in VA for positive resolution of his claims regarding his back, headaches, dizzy spells, laceration, hypertension, hearing loss, and knees.  While the Veteran's language also suggests that this correspondence was not intended to be an appeal, it is of most benefit to the Veteran to construe it as such.  

In April 2011, the back, headache, and dizzy spell claims were in deferment and awaiting adjudication by the RO, which occurred in the September 2011 rating decision on appeal.  But a February 2011 rating decision had granted service connection for post-traumatic headaches and assigned a noncompensable rating and denied a claim for an increased rating for the Veteran's laceration scar, as well as claims to reopen claims for service connection for the right and left knees and hypertension, and an original claim for service connection for bilateral hearing loss.  
Therefore, the Board construes the April 2011 submission as a notice of disagreement with the February 2011 rating decision.  

As a result of this action, the issues adjudicated in the December 2013 rating decision are absorbed into the appeal of the issues in the February 2011 rating decision with regard to the Veteran's headache and scar rating claims and service connection claim for bilateral hearing loss.  With respect to the Veteran's right and left knee and hypertension claims, claims to reopen are now on appeal, in addition to the CUE claims for these disabilities, and are addressed in the remand below.

In a May 2011 statement, the Veteran indicated that he was seeking a finding of CUE in the November 1976 rating decision with regard to the denials of service connection for dizzy spells, back injury, and headaches.  The claims of CUE are separate and apart from the claims for service connection and increased ratings and must be addressed by the RO.  Therefore, these CUE claims are REFERRED to the RO for appropriate action.
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for post-traumatic headaches, entitlement to service connection for a back disability and dizzy spells, and whether new and material evidence has been received to reopen right and left knee disability and hypertension service connection claims are addressed in the REMAND that follows the below ORDER.
 

FINDINGS OF FACT

1.  A January 2006 rating decision denied service connection for right and left knee disabilities and hypertension.

2.  The evidence has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the January 2006 rating decision, or that the RO incorrectly applied the applicable laws and regulations existing at the time.

3.  Throughout the appeal period, the Veteran's laceration scar of the left eye has been manifested by a superficial and linear scar that is painful and measures 3.0 x 0.4 centimeter (cm.) but does not exhibit any of the eight characteristics of disfigurement.  

4.  Bilateral hearing loss is a result of the Veteran's military service. 

5.  An unappealed November 1976 rating decision denied the original claims of entitlement to service connection for a back disability and dizzy spells.

6.  An unappealed October 2006 rating decision denied a claim to reopen a claim of entitlement to service connection for a back disability.

7.  The evidence added to the record after the expiration of the appeal periods following the November 1976 and October 2006 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a back disability and dizzy spells.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied entitlement to service connection for a right knee disability was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The January 2006 rating decision that denied entitlement to service connection for a left knee disability was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

3.  The January 2006 rating decision that denied entitlement to service connection for hypertension was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

4.  The criteria for a 10 percent rating, but no greater, for laceration scar of the left eye have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2016). 

5.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for dizzy spells.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to reopen the claims of entitlement to service connection for a back disability and dizzy spells and to grant entitlement to service connection for bilateral hearing loss is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.  

VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  

With respect to the laceration scar rating claim, the VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service VA and private treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations.  Accordingly, the Board will address the merits of the claim.

II. CUE in the January2006 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the Veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

The Veteran has raised claims of CUE in a January 2006 rating decision that denied claims of entitlement to service connection for right and left knee disabilities and hypertension.  The claims were denied at that time because the disabilities were not shown in service treatment records.  The rating decision notes that the Veteran did not respond to a VCAA letter issued in September 2005 and that no other pertinent evidence was received.    

A May 2009 submission clearly indicates that the Veteran was seeking to reopen previously denied claims for service connection for right and left knee disabilities and hypertension, and these claims were adjudicated in February 2011.  However, two separate October 2009 submissions by the Veteran claim CUE in the January 2006 rating decision, one with respect to the bilateral knees and the other with regard to hypertension.  The Veteran's arguments regarding the bilateral knees pertain solely to a new theory of entitlement, specifically that the bilateral knee disabilities were due to the Veteran's back disability.  In the hypertension statement, the Veteran asserts that there was CUE in a rating decision issued in April 1976 and then discusses in detail events in service he contends led to a diagnosis and treatment for hypertension.  

Neither of these arguments supports a claim for CUE.  First, the rating decision from 1976 was issued in November, not April.  Further, hypertension was not adjudicated in the November 1976 decision.  If the Veteran is asserting that there was an unadjudicated claim filed at that time, this assertion may pertain to an effective date claim if service connection for hypertension is granted, but the lack of adjudication of a claim in a rating decision is not CUE.  In addition, a claim for service connection on a secondary basis as a result of the back disability was not raised by the Veteran as of the January 2006 rating decision.  While the Veteran's hypertension argument pertains to whether there was a disease, incident, or injury in service, he had not made this argument as of the January 2006 rating decision; thus, it cannot be argued that the RO failed to consider this evidence at that time.  

The Veteran has not made any other arguments either in written statements or at his February 2017 hearing.  Service treatment records are silent for complaint, treatment, or diagnosis related to the bilateral knees and hypertension.  There were no VA or private treatment records in the file at the time, and treatment notes received within a year of the January 2006 rating decision pertain to the cervical and lumbar spines.  

On his August 2005 application for benefits, the Veteran stated that he would be submit VA Forms 21-4142, which authorize VA to obtain records on the Veteran's behalf, but no such forms were received from him until 2009.  Even so, any argument that there were outstanding treatment notes available at the time, that VA examinations were warranted, or that there was any other failure in the duty to assist does not rise to the level of CUE.

When looking to the facts before the RO in 2006, it is not "undebatable" that the Veteran's bilateral knee and hypertension claims were attributable to service.  In fact, except for the Veteran having applied for service-connected benefits, there was no evidence in support of the claims.  Neither the Veteran nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a different outcome.  For these reasons, CUE in the January 2006 rating decision is not established.  Fugo, 6 Vet. App. at 43-44.    

III. General Legal Criteria for Compensation Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

IV. Laceration Scar of the Left Eye

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The Veteran's service-connected left eyebrow scar is currently assigned a noncompensable disability rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The Veteran filed his claim in May 2009; therefore, only the revised criteria apply. 

Under the revised rating criteria, Diagnostic Code 7800 provides for ratings for disfigurement of the head, face, or neck.  A 10 percent rating is assigned for a scar with one characteristic of disfigurement (outlined below); a 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2016).

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are (1) Scar is 5 or more inches (13 or more cm.) in length; (2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part;  (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue;  (5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);  (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. Id. 

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code. Id.

Analysis

The Veteran contends that his service-connected laceration scar of the left eye warrants a compensable rating.  He has been afforded two VA examinations with respect to this claim, in June 2009 and in December 2013.

The June 2009 VA examiner stated that the scar was superficial and without inflammation, edema, keloid formation, skin breakdown, abnormal texture, hypo- or hyperpigmentation, induration, soft issue loss, elevation or depression, or other disabling effects.  The examiner indicated that the scar was not tender.  
Measurement showed the scar to be 1.0 millimeter wide by 1.0 cm. long.  However, of concern is the fact that despite noting that the scar to be examined was on the left eyebrow, the examiner stated in the diagnosis that the Veteran has a scar from laceration of the right eyebrow (emphasis added).

The December 2013 VA examiner described the scar of the left eye orbit as being 3.0 cm. x 0.4 cm. There was hypopigmentation of a 1.2 square cm. area of the face.  The Veteran described sharp and nagging pain over the left eye.  At his February 2017 Board hearing, the Veteran also described the eye as painful beneath the scar.  

Based on the above, the Board determines that a 10 percent rating, but no greater, is warranted for the Veteran's service-connected laceration scar of the left eye.  With a size of, at most, 3.0 cm. X 0.4 cm., the scar does not present any of the eight signs of disfigurement; however, the Veteran has described the scar as tender or painful repeatedly during the appeal period, including at the December 2013 VA examination.  While the June 2009 VA examiner indicated that the scar was not tender, as there was some ambiguity with regard to which eye he examined, the Board determines that it is at least as likely as not that the tenderness of the left eye area from the laceration scar has been present throughout the appeal period.  Characteristics such as pain are to be rated separately for scars of the face, regardless of their disfiguring qualities.  In light of the above, pursuant to Diagnostic Code 7804, the Board grants a 10 percent rating, but no greater, for laceration scar of the left eye for the entire appeal period.

V. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, the evidence must reveal a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as an organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. 
§ 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
 § 3.303(b).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends that he has hearing loss as a result of noise exposure from weapons and artillery fire during training and combat maneuvers while serving in the military as an armor crewman.  His service treatment records document no complaint, treatment, or diagnosis referable to hearing loss, and audiometric examinations in service do not reveal hearing loss as defined by VA regulations.  

The Veteran was afforded a VA examination in December 2009 at which testing yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
45
LEFT
25
30
30
40
45

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 94 percent in the left ear.  These results reflect a hearing loss disability bilaterally under 38 C.F.R. § 3.385.  The VA examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.   

The examiner opined that the Veteran's bilateral hearing loss is less likely as not the result of his military noise exposure.  However, the examiner's rationale for this opinion was that there was no significant change in hearing acuity during military service and that when he worked for Continental Airlines in the 1980s he would load food onto airplanes while the airplanes or those nearby were running.  However, the lack of complaint, treatment, or diagnosis of a hearing loss disability in service, to include the service separation examination, is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

There is no contradictory medical opinion of record.  Nevertheless, the Veteran has supplied multiple statements describing his history of hearing loss.  In addition, at the February 2017 Board hearing, his wife testified that she had known the Veteran since before his military service and that she had noticed the Veteran's hearing acuity was diminished upon his return from service, evidenced by changes in behavior such as turning up the television.  This evidence supports a finding that the Veteran's hearing loss manifested either in service or during the presumptive period following service.  Moreover, while the Veteran was apparently exposed to noise from airplanes during his post-service employment, there is insufficient evidence to clearly establish the noise exposure from the airplanes as the intercurrent cause of the Veteran's hearing loss.  In light of the above, the Board determines the Veteran's current chronic disability of bilateral hearing loss is a result of his military service.  Thus, service connection for bilateral hearing loss is granted. 

VI. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

In a November 1976 rating decision, the claims of entitlement to service connection for a back injury and dizzy spells were denied on the basis that they were not shown by the evidence of record.  In October 2006, reopening of the claim for service connection for a back disability was denied on the basis that the evidence was not new and material.  The next communication or evidence received with regard to either of these claims was received in May 2009; therefore, the prior decisions became final. 

In support of these claims to reopen, VA has received treatment evidence and lay statements, among which is evidence of a current disability such as a December 2009 VA examination report showing a diagnosis of mechanical back pain and private treatment records reflecting a history of degenerative disc disease. Multiple private treatment records show complaints of dizzy spells, particularly since December 2014.  In addition, both the Veteran and his wife provided testimony as to manifestations of these disabilities since service.  

Therefore, the Board determines that the evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim, namely a current disability.  The claims to reopen the claims of entitlement to service connection for a back disability and dizzy spells are granted.


ORDER

The January 2006 rating decision that denied entitlement to service connection for a right knee disability was not was not clearly and unmistakably erroneous.

The January 2006 rating decision that denied entitlement to service connection for a left knee disability was not was not clearly and unmistakably erroneous.

The January 2006 rating decision that denied entitlement to service connection for hypertension was not was not clearly and unmistakably erroneous.

A 10 percent rating, but no greater, for laceration scar of the left eye is granted.

Entitlement to service connection for bilateral hearing loss is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for dizzy spells is granted.


REMAND

The most recent VA examination to assess the severity of the Veteran's headaches was performed in October 2013.  At his February 2017 hearing, the Veteran testified to his headaches having become worse.  Consequently, another VA examination should be scheduled to assess the current severity of the Veteran's headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the Veteran's back disability, the most recent VA examination was performed in November 2009 after which the examiner offered a diagnosis of mechanical back pain.  The examiner also stated that the Veteran had an "unusual back" for someone his age as there was no degenerative disc disease or facet disease.  However, private treatment records dated throughout the appeal period have noted a history of degenerative disc disease, and June 2013 private x-rays showed mild degenerative changes.  Moreover, the November 2009 VA examiner indicated that there was no specific injury to the Veteran's back in service, but the Veteran described in testimony two incidents in service that affected his back.  The the Veteran and his wife also testified to him receiving back treatment in the years following service.  Therefore, another VA examination to assess the nature and etiology of the Veteran's back disability is necessary.  

As for the Veteran's dizzy spells, private treatment records show complaints of dizziness in April 2013, and then again, beginning in December 2014.  At his February 2017 hearing, both he and his wife offered testimony with regard to the Veteran having dizziness since service.  However, no VA examination for this claim has been conducted since 1976.  Consequently, a VA examination to assess the nature and etiology of any disability associated with dizziness is warranted.

As discussed in the Introduction, in April 2011, the Veteran submitted a statement that may be reasonably construed as a notice of disagreement with the February 2011 rating decision.  In addition to laceration scar and bilateral hearing loss claims addressed above, this decision denied claims to reopen the claims of entitlement to service connection for left and right knee disabilities and hypertension.  No statement of the case (SOC) was issued with regard to these latter issues, and there has otherwise been no action on an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claims to reopen the claims of entitlement to service connection for left and right knee disabilities and hypertension are remanded so that they may be readjudicated in an SOC.

Accordingly, the appeal is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC in response to the March 2011 notice of disagreement with the denial of claims to reopen service connection claims for right and left knee disabilities and hypertension in the February 2011 rating decision.  Inform the Veteran of the requirements to perfect an appeal with respect to this matter.  Ensure that any indicated development is completed if the Veteran perfects an appeal with respect to the issue.

2.  Obtain any outstanding records pertinent to the Veteran's claims.

3.  Afford the Veteran the appropriate VA examination to assess the current nature and severity of his post-traumatic headaches.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

4.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all back disabilities present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities and events described in the Veteran's written and oral statements.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5    Afford the Veteran an examination by a physician with by a physician with sufficient expertise to determine the nature and etiology of any disabilities manifested by dizzy spells present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each disability manifested by dizzy spells present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities and events described in the Veteran's written and oral statements.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


